Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation Application filed Jun. 29, 2021.
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-10, 12-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satanek et al. (hereinafter Satanek) U.S. Patent Publication No. 2005/0210403 in view of Williams (hereinafter Williams) U.S. Patent Publication No. 2010/0251165.
With respect to independent claim 1, Satanek teaches a computer-implemented method comprising: 
providing, for display on a client device, a graphical user interface comprising a view area for displaying a collection of digital content items (see e.g. Fig. 2-4 and para [21]-[25]); 
arranging the collection of digital content items in a timeline organization within the view area based on metadata associated with each content item within the collection of digital content items (see e.g. Fig. 4 and para [25]-[30]); and 
Satanek does not expressly show providing, within the graphical user interface, a scroll element to allow a user to scroll through the collection of digital content items within the view area, the scroll element comprising date indicators that correspond to timeframes within the timeline organization of the collection of digital content items. However, Satanek teaches that the indicator is fixed to the slider (see Fig. 4 para [24] [25] [30]– “the marker 60 is fixed to the slider 44 such that the marker is always at the same height and vertical position as the slider 44. The marker 60 virtually (in the sense of being a simulation of a physical connection) extends the slider onto the data-line 50. In the embodiment shown, the marker is shown in phantom (and, as a consequence, the user can see items beneath the marker) and provides feedback to a user viewing the display area 51. The feedback is in the form of an indication (the phantom lines overlapping the data-line) of the location of the displayed data elements in the data set being examined. The marker may be distinctively colored to enhance its feedback capabilities.”). Furthermore, Williams expressly teaches the scroll element can be incorporated into the timeline (see e.g. Fig. 7, 8). Both Williams and Satanek are directed to image display and navigation methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Williams and Satanek in front of them to modify the system of Satanek to include the above feature.  The motivation to combine Satanek and Williams comes from Williams.  Williams discloses the motivation to combine the scroll bar and time-line together so that less resources are required to show the date while scrolling (see e.g. Fig. 7, 8).

With respect to dependent claim 2, the modified Satanek teaches receiving an indication of a user interaction with the scroll element; based on the user interaction, providing an indication of a selected date indicator associated with a timeframe; and providing, within the view area, at least one content item from the collection of digital content items that corresponds to the timeframe associated with the selected date indicator (see e.g. Fig. 2-4 and Para [21]-[30]).
With respect to dependent claim 3, the modified Satanek teaches the timeframe associated with the selected date indicator comprises a month or a year (see e.g. Fig. 2-4 and Para [21]-[30]).  
With respect to dependent claim 4, the modified Satanek teaches identifying an amount of digital content items corresponding to a timeframe within the timeline organization of the collection of digital content items; and determining a distance between a first date indicator and a second date indicator that span the timeframe based on the amount of digital content items corresponding to the timeframe (see e.g. para [25]-[29] – “the data-line 50 and tick marks 62 and 64 are constructed by analyzing the data set and creating meaningful chunks of data 66.”).  
With respect to dependent claim 6, the modified Satanek teaches detecting new digital content items added to the collection of digital content items; and modifying the scroll element by adding at least one additional date indicator to the scroll element that corresponds with the new digital content items (see e.g. para [27] [29]– “the data-line 50 and tick marks 62 and 64 are constructed by analyzing the data set and creating meaningful chunks of data 66.”).  
With respect to dependent claim 7, the modified Satanek teaches the collection of digital content items comprises digital photos (see e.g. Fig. 2-4).
Claim 8 is rejected for the similar reasons discussed above with respect to claim 1.
With respect to dependent claim 9, the modified Satanek teaches instructions that, when executed by the at least one processor, cause the mobile device to associate a year or a month with the date indicators (see e.g. Fig. 2-4).  
With respect to dependent claim 10, the modified Satanek teaches  identify an amount of digital content items corresponding to a timeframe between a first year associated a first date indicator and a second year associated with a second date indicator, the first year and second year being consecutive years; and determine a distance between the first date indicator and the second date indicator based on the amount of digital content item corresponding to the timeframe (see e.g. Fig. 2-4 and para [27] – “the data-line 50 and tick marks 62 and 64 are constructed by analyzing the data set and creating meaningful chunks of data 66.”).  
With respect to dependent claim 12, the modified Satanek teaches based on a received user interaction with the scroll element, provide an indication of a selected date indicator associated with a date; and provide, within the view area, at least one content item from the collection of digital content items that corresponds to the date associated with the selected date indicator (see e.g. Fig. 2-4 and para [21]-[26]).  
With respect to dependent claim 13, the modified Satanek teaches scroll the collection of digital content items through the view area at a first scroll rate based on receiving a first user interaction with the view area; and scroll the collection of digital content items through the view area at a second scroll rate based on receiving a second user interaction with the scroll element (see e.g. Fig. 2, 3 and Pare [27]-[29] – The examiner notes that user can always scroll at different rate at different time).  
With respect to dependent claim 14, the modified Satanek teaches the second scroll rate is greater than the first scroll rate (see e.g. Fig. 2, 3 and Pare [27]-[29] – The examiner notes that user can always scroll at different rate at different time).
Claim 15 is rejected for the similar reasons discussed above with respect to claim 1.
With respect to dependent claim 17, the modified Satanek teaches detect new digital content items; and modify the scroll element by adding at least one additional date indicator to the scroll element that corresponds with the new digital content items (see e.g. para [27] [29]– “the data-line 50 and tick marks 62 and 64 are constructed by analyzing the data set and creating meaningful chunks of data 66.”).  
With respect to dependent claim 18, the modified Satanek teachesbased on a received user interaction with the scroll element, provide an indication of a selected date indicator associated with a timeframe; and provide, within the view area, at least one content item from the digital content items that corresponds to the timeframe associated with the selected date indicator (see e.g. Fig. 2-4 and para [21]-[26]).  
With respect to dependent claim 19, the modified Satanek teaches identify an amount of digital content items corresponding to a timespan between a first year associated a first date indicator and a second year associated with a second date indicator, the first year and second year being consecutive years; and determine a distance between the first date indicator and the second date indicator based on the amount of digital content item corresponding to the timespan (see e.g. para [24][25][29] and Fig. 2).  
With respect to dependent claim 20, the modified Satanek teaches scroll the digital content items through the view area at a first scroll rate based on receiving a first user interaction with the view area; and scroll the digital content items through the view area at a second scroll rate based on receiving a second user interaction with the scroll element (see e.g. Fig. 2, 3 and Pare [27]-[29] – The examiner notes that user can always scroll at different rate at different time).

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Satanek in view of William and further in view of Anthony (hereinafter Anthony) U.S. Patent Publication No. 2005/0289482.
With respect to dependent claim 8, Satanek does not expressly show the scroll element is a horizontal linear scroll element.  However, Anthony teaches the above feature (see e.g. Fig. 12a, 12b).  Both Anthony and Satanek are directed to image display and navigation methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Anthony and Satanek in front of them to modify the system of Satanek to include the above feature.  The motivation to combine Satanek and Anthony comes from Anthony.  Anthony discloses the motivation to display a horizontal scroll bar as alternative to vertical scroll bar so that user can have difference viewing options (see e.g. Fig. 12a, 12b).
Claim 11 is rejected for the similar reasons discussed above with respect to claim 5.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satanek in view of William and further in view of Bathiche et al. (hereinafter Bathiche) U.S. Patent Publication No. 2006/0236262.
With respect to dependent claim 16, Satanek teaches hide, from display within the view area, a plurality of digital content items from the digital content items (see Fig. 2-4 – user need to scroll to see hidden items). Satanek does not expressly show provide, for display within the view area, a numerical indicator representing a quantity of digital content items of the plurality of digital content items that are hidden from the view area. However, Bathiche teaches the above feature (see e.g. Fig. 1 item 110 shows that 8 pages are hidden.).  Both Bathiche and Satanek are directed to image display and navigation methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Bathiche and Satanek in front of them to modify the system of Satanek to include the above feature.  The motivation to combine Satanek and Bathiche comes from Bathiche.  Bathiche discloses the motivation to provide user information about the amount of data hidden (see e.g. Fig. 1).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PEI YONG WENG/Primary Examiner, Art Unit 2179